





CITATION: 1463096 Ontario Inc. v. Van Alphen, 2011 ONCA
      346



DATE: 20110503



DOCKET: C52705



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



1463096 Ontario Inc.



Applicant (Respondent)



and



Robert Van Alphen and 1173928 Ontario Inc.



Respondents (Appellants)



Michael Cassone, for the appellants



Peter M. Callahan, for the respondent



Heard: May 2, 2011



On appeal from the order dated
          August 20, 2010 and the costs order dated February 8, 2011 by Justice Peter
          B. Hockin of the Superior Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

We see no basis to interfere with the order of Hockin J.  As he said in
    his endorsement, if the appellants are to receive any offset or deduction of
    the rental arrears that must be done in the mortgage action.  If necessary to fully
    adjudicate the issues, Mr. Van Alphen may need to be added as a party in that
    action.

[2]

The appeal is dismissed, with costs fixed at $4,000, inclusive of
    disbursements and applicable taxes.


